Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 11/12/2020.
In accordance with Applicant’s amendment, claims 1-2, 5-6, and 15 are amended.  Claims 1-2, 5-7, and 15-20 are currently pending.

Response to Amendment
The 35 U.S.C. §112(a) rejection of claims 1-2, 5-7, and 15-20 is withdrawn in response to applicant’s amendment to claims 1, 2, 5, and 15 removing the unsupported subject matter.

Response to Arguments
Applicant’s arguments (Remarks at pg. 5) taken in combination with the amendments are sufficient to overcome the §112(a) rejection of claims 1-2, 5-7, and 15-20.  Specifically, Applicant’s remarks (at pg. 5) identifying the portion of the Specification (pars. 13 and 18) providing support for the limitation of “acquiring multiple years of data as it is produced and storing the data in memory” are persuasive and the Examiner agrees that the description that “…sales data may be transmitted as sales occur” (par. 13 of Spec.) adequately supports the feature describing acquisition of the data as it is produced.

Applicant's arguments (Remarks at pgs. 5-7) concerning the §101 rejection of claims 1-2, 5-7, and 15-20 have been considered, but are not persuasive.
Applicant first argues with respect to claims 1 and 15 that “acquiring multiple years of data as it is produced and storing the data in memory and retrieving the stored multiple years of data from memory 
In response, the Examiner agrees that computer-based acquisition of data storage of the data in memory is not a mental step.  However, the data acquisition and storage activity recited in claims 1/15 was evaluated not as part of the abstract idea itself, but as an additional element under Step 2A Prong Two and Step 2B.  In this instance, although the computer-implemented acquisition and storage of the data is not a mental step or otherwise found to be part of the abstract idea itself, this activity nevertheless does not amount to a practical application because, when evaluated under Step 2A Prong Two, it amounts to insignificant extra-solution (data gathering), which is not indicative of a practical application.  See MPEP 2106.05(g).  When further evaluated under Step 2B, this activity does not add significantly more because courts have recognized as well-understood, routine, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  See also, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions).  See also, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display).  Accordingly, the steps for acquiring multiple years of data and receiving the stored multiple years of data do not add integrate the abstract idea into a practical application of add significantly more to the claims
Furthermore, Applicant’s Specification acknowledges that nothing more than a general purpose computer is relied on to implement the claimed invention (See Fig. 3 and paragraphs 31-40 of Applicant’s Specification), which courts have noted is insufficient to negate the finding of an abstract idea in the “mental processes” category.  If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).
Furthermore, even assuming for the sake of argument that the claim steps do not fall within the realm of “mental processes,” the claims also recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping via steps describing commercial, marketing, or sales activities because the claims recite steps for calculating current demand from previous demand, generating expected demand, etc. pursuant to promotional planning.  See, e.g., paragraph [0001] of the Specification, noting in part that “In the context of promotion planning, we try to model the relationship between expected demand and promotional prices as well as regular prices. Since this relationship may depend on other factors like the seasonality or trend, holidays, ongoing promotions, demand in previous time periods and specific store locations, the model has to account for effects of all these factors,” which is plainly within the realm of commercial, marketing or sales activity.
Next, under Step 2 Prong Two of the eligibility inquiry, Applicant argues that claims integrate the judicial exception into a practical application via “the improvement to the functioning of the computer,” citing paragraphs [0010] and [0011] of the Specification and arguing that “the inventors have provided a technique to generate a model that when executed by a computer predicts demand without first determining a previous demand,” which Applicant alleges “speeds up the functioning of the computer and is therefore provides an improvement in the computer” (Remarks at pg. 7).  The Examiner respectfully disagrees.
In response, the Examiner first emphasizes that, contrary to Applicant’s assertion, the claimed technique does require the determination of previous demand.  For example, claim 1 recites steps for acquiring multiple years of data…, retrieving the stored multiple years of data…predicts a current demand based in part on a previous demand.  Therefore, the acquisition and reliance on previous demand, i.e., determination of a previous demand, is in fact a required feature of the claimed invention.
Furthermore, the generic computer for performing the acquiring, storing, retrieving, using, selecting, and applying activities have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less provide an improvement that “speeds up the functioning of the computer.”  A claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016).
Thus, even assuming arguendo that the claims yield an improvement, any improvement (e.g., speed increase) achieved by automating the claim steps would come from the capabilities of the general-purpose computer relied on to perform the acquiring, storing, retrieving, using, selecting, and applying steps in the claim, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
For the reasons above, Applicant’s arguments concerning the §101 rejection are not found persuasive and the rejection is therefore maintained.

Applicant's arguments concerning the §103 rejection of claims 1 and 15 (Remarks at pgs. 8-9) have been considered, but are not persuasive. Applicant argues that “Although Ray ‘052 discusses a timer-series model, it  does not show or suggest that a time-series model is trained to fit a structural time-series model is trained or fitted from parameters of a prediction model and the data used to train those parameters,” as it relates to the limitations of  using the static parameters, without the autoregression parameter, and the data used to train the static parameters to train dynamic states of a structural time series model (claim 1) and  using the parameters of the prediction model, without the autoregression parameter, and the multiple years of data used to train the parameters of the prediction model to fit a structural time-series model (claim 15) (Remarks at pg. 8).  The Examiner respectfully disagrees.
In response, with respect to exemplary claim 1 (though similarly applicable to claim 15), Ray’052 discloses using the static parameters…and the data used to train the static parameters to train dynamic states of a structural time series model, wherein the dynamic states change over time and are different for different time periods (Ray’052 discloses using sales forecast data, training procedures for training weight, and ordered inventory for a dynamic linear model by time-series cross-validation under adjustable periods of time, and wherein pars. 36-37 describe the use of static parameters such as ARIMA parameters (p,d,q) that are stationary/static  [0015-0017, 0028, 0030-0031, 0036-0037, 0039, 0058]).  Although the Examiner acknowledges that Ray’052 does not disclose without the autoregression parameter, train dynamic states of a structural time series model.
However, Rosenberg cures this deficiency by disclosing a feature for training dynamic states of a time series model by teaching the absence of an auto-regression parameter when training dynamic states of a structural time series model via a technique for predicting demand based on the behavior of its competitor.  In other words, a forecast of a demand is made based on if, for example, a competitor raises a price or matches a price, which is a dynamic state trained without an autoregression parameter [Ray’052 at paragraphs 0038, 0076]), which would have been obvious modification of Ray’052’s expected demand technique because a model that considers a competitor’s behavior, hence competitor pressure, offers greater accuracy in demand forecast and offers forecast and insights in far greater breadth of scenarios, which enables an improved determination of optimal price (see Rosenberg, [0076]). Also, this is beneficial because many models typically implicitly account for competitor’s behavior, but if one considers it explicitly with prior knowledge and analysis on the competitor, then a much accurate and robust pricing calculation can be executed (see Rosenberg, [0038]).
Therefore, the prior art meets the limitation and supports the conclusion of obviousness by providing facts/evidence from the prior art that teach the entirety of limitation, accompanied by a rational underpinning to support the combination of references and the conclusion of obviousness in view thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-2, 5-7, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed methods are directed to at least one potentially eligible category of subject matter (process), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping set forth in the 2019 PEG because the claims set forth commercial or legal interactions, marketing or sales activities, as well as an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting concepts that can be performed in the human mind via observation, evaluation, judgment, or opinion.  The claim limitations reciting the abstract ideas, as recited in claim 1, are:  using the multiple years of data to train static parameters of a prediction model that predicts a current demand based in part on a previous demand, wherein the static parameters comprise an autoregression parameter for calculating the current demand from the previous demand (which is commercial/marketing activity that falls under the “certain methods of organizing human activity” abstract idea grouping, and which is also a mental step since it can be performed in the human mind, e.g., via human judgment/evaluation and which, even if aided with pen and paper, nevertheless qualifies as a mental process as noted at pg. 9 of the October 2019 Update); using the static parameters, without the autoregression parameter, and the data used to train the static parameters dynamic states of a structural time series model, wherein the dynamic states change over time and are different for different time periods (which is commercial/marketing activity that falls under the “certain methods of organizing human activity” abstract idea grouping, which is also a mental step since it can be performed in the human mind, e.g., via human judgment/evaluation); selecting a time period for a future price (which is commercial/marketing activity that falls under the “certain methods of organizing human activity” abstract idea grouping, which is also a mental step since it can be performed in the human mind, e.g., via human judgment/opinion); applying the future price to the time series model using the dynamic states for the time period to generate an expected demand for the time period (which is commercial/marketing activity that falls under the “certain methods of organizing human activity” abstract idea grouping, which is also a mental step since the “applying” can be performed in the human mind, e.g., via human judgment/opinion/evaluation).  Independent claim 15 recites similar limitations as those discussed above and is therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in the independent claims are directed to acquiring multiple years of data as it is produced and storing the data in memory; receiving the stored multiple years of data from memory; and a computer-implemented method (recited in the preamble for performing one or more claim steps).  These elements have been evaluated, but fail to integrate the abstract idea into a practical application.  The computing elements (computer-implemented method, memory) are generic computing elements (an interpretation fully supported by Fig. 3 and paragraphs 31-40 of Applicant’s Specification) used as tools that serve to tie abstract idea to the judicial exception to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f).  Next, the steps for acquiring multiple years of data as it is produced and storing the data in memory and receiving the stored multiple years of data from memory describe insignificant extra-solution activity (data gathering), which is not indicative of a practical application.  See MPEP 2106.05(g).  Furthermore, these elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in the independent claims are directed to acquiring multiple years of data as it is produced and storing the data in memory; receiving the stored multiple years of data from memory; and a computer-implemented method (recited in the preamble for performing one or more claim steps).  These elements have been evaluated, but fail to integrate the abstract idea into a practical application.  The computing elements (computer-implemented method, memory) describe generic computing elements used as tools to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount significantly more than the abstract idea itself.  Furthermore, Applicant’s Specification acknowledges that nothing more than a general purpose computer is relied on to implement the claimed invention (See Fig. 3 and paragraphs 31-40 of Applicant’s Specification).  Accordingly, the additional elements for using a generic computing to implement the claimed invention does not add significantly more to the abstract idea.  See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
Next, the steps for acquiring multiple years of data as it is produced and storing the data in memory and receiving the stored multiple years of data from memory describe insignificant pre-solution data gathering activity, which courts have recognized as well-understood, routine, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  See also, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions).  See also, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display).  Accordingly, the steps for acquiring multiple years of data and receiving the stored multiple years of data do not add integrate the abstract idea into a practical application of add significantly more to the claims.
The dependent claims (claims 2, 5-7, and 16-20) recite the same abstract idea as recited in the independent claims, and recite details that fall under the abstract idea itself via limitations for including an autoregression coefficient that is applied to the previous demand in the prediction model, a baseline demand state that indicates a baseline amount of demand, the baseline demand state comprises a sum of a chain-level demand state, a first hierarchy level variation and a second hierarchy level variation, a season state that represents the elasticity of demand to a seasonal profile of demand, a plurality of promotional elasticities, wherein each promotional price elasticity is associated with a respective type of price reduction, dynamic states comprising a baseline demand state, dynamic parameters comprising a seasonality profile parameter, and dynamic states comprising a seasonal state that scales the seasonal profile parameter such that, when evaluated under Step 2A Prong One, these claims merely set forth additional details of the commercial/marketing activity and/or mental processes set forth in the independent claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 15-17 are rejected under 35 U.S.C. §103 as being unpatentable over Ray’052 (US-20160260052-A1) in view of Ferrara et al. (US 2009/0281817-A1) in view of Ray’790 (US-20170091790-A1) in view of Rosenberg (US-20160132916-A1).

Claim 1:  As per claim 1, Ray’052 discloses: computer-implemented method comprising:
acquiring multiple years of data … and storing the data in memory (Ray’052 discloses the acquisition/retrieval of multiple years of data for presentation in a graph, e.g., “In another embodiment, FIG. 4A could be a multi-year graph” [0015, 0030, 0065, and Figs. 3 and 4A]);
retrieving the stored multiple years of data from memory (Ray’052 discloses the acquisition/retrieval of multiple years of data for presentation in a graph, e.g., “In another embodiment, FIG. 4A could be a multi-year graph,” as retrieved from the memory of the computing device shown in Figs. 1-2 [0015, 0030, 0065, and Figs. 1-3 and 4A]) and using the multiple years of data to train static parameters of a prediction model that predicts a demand based in part on a previous demand (Ray’052 discloses training weights for a dynamic linear model used to forecast a sales/demand for stock keeping units and ordering inventory, i.e., a current demand, through statistical analysis in the means of regressing historical sales. The training procedure can be applied to be evaluated periodically, and which are static, unchanging, parameters [0015-0017, 0030, 0039, 0058-0059]), wherein the static parameters comprise an autoregression parameter for calculating the current demand from the previous demand (Ray’052 discloses the use of static autoregression for observed/historical demand s, e.g., model identification or selection generally refers to the choice of ARIMA parameters (p,d,q) that best describes the observed time series (d is the order of finite differencing, p and q are the number of AR or MA components); distribution of a series with trend or seasonality depends on time and is non-stationary. Non-stationary comes in many forms and in classical time series analysis simple transformations are used to convert a non-stationary time series into a stationary one. The residual stationary process is described by autoregressive & moving average (ARMA) models [0036-0037]);
using the static parameters…and the data used to train the static parameters to train dynamic states of a structural time series model, wherein the dynamic states change over time and are different for different time periods (Ray’052 discloses using sales forecast data, training procedures for training weight, and ordered inventory for a dynamic linear model by time-series cross-validation under adjustable periods of time, and wherein pars. 36-37 describe the use of static parameters such as ARIMA parameters (p,d,q) that are stationary/static  [0015-0017, 0028, 0030-0031, 0036-0037, 0039, 0058]).

Ray’052 does not disclose the multiple years of data as being acquired as it is produced.

Ferrara teaches:
acquiring multiple years of data as it is produced and storing the data in memory (e.g., automated method for managing personal service transactions includes continuously collecting and storing current service information in real-time with regard to service transactions provided to customers at a service establishment, processing the current service information to determine a current service throughput data for each unit time period in a given day and storing current service throughput data, processing the stored current service throughput data collected over a period of days, months and years to determine historical service throughput data [0006, 0015]).
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s data acquisition step to incorporate Ferrara’s feature for acquiring the data as it is produced, in the manner claimed, in order to ensure the data is accurate/reliable by obtaining it promptly and from its source, or to promote load balancing by spreading out its collection over time as it is generated in lieu of a large data dump necessitated by retrieving a large batch of multiple years of data; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Ray’052 does not disclose:
selecting a time period for a future price.
Although Ray’052 discloses selecting a time period of sales values [0030-0032, 0039, 0058-0060], Ray’052 does not disclose a time period for a future price.
However, Ray’790 teaches planning future pricings over different time periods, including a time period for a future demand (e.g., Such a formula can also be used to plan pricing in the future. In other words, instead of removing price effects to find a true demand, a price decrease at the end of the season; a retailer can plan for an end-of-season promotion; The estimates allows better inventory ordering for future seasons. Price elasticity estimates can also allow the steering of item discounts in a desired direction [0074-0075]).
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand with future pricing because considering future prices is equally important as demand, especially for promotional or seasonal planning. Demand and prices should not be treated as independent variables but rather a correlated variable because price affects demand and vice-versa. Also, retailers will be able see the effects of promotional sales on demand over different time periods. Overall, these can play a crucial role in forecasting demand and estimating better inventory ordering and promotion timing planning (i.e. when to discount items) (see Ray’790, [0074-0075]).
 
With respect to the limitation of applying the future price to the time series model using the dynamic states for the time period to generate an expected demand for the time period, although Ray’052 discloses time series model and using dynamic linear models over time periods to generate expected demand for the time period [0015-0017, 0030-0031, 0039, 0058], Ray’052 does not disclose applying the future value to the time series model. 
However, Ray’790 teaches planning future price to a time series model for different time periods [0074-0075].
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand values with future price values because considering future pricing values is equally important as demand, especially for promotional or seasonal planning. Demand and prices should not be treated as independent variables but rather a correlated variable because price affects demand and vice-versa. Also, retailers will be able see the effects of promotional sales on demand over different time periods. Overall, these can play a crucial role in forecasting demand and estimating better inventory ordering and promotion timing planning (i.e. when to discount items) (see Ray’790, [0074-0075]).

Ray’052, in view of Ferreira and Ray’790, does not disclose:
without the autoregression parameter, train dynamic states of a structural time series model.
	
However, Rosenberg discloses:
without an autoregression parameter, train dynamic states of a … model (teaching  a method to predict demand based on the behavior of its competitor; In other words, a forecast of a demand is made based on if, for example, a competitor raises a price or matches a price, which is a dynamic state trained without an autoregression parameter [0038, 0076]). 
Therefore it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand values with a method to forecast demand values without using an autoregression parameter because a model that considers a competitor’s behavior, hence competitor pressure, offers greater accuracy in demand forecast and offers forecast and insights in far greater breadth of scenarios, which enables an improved determination of optimal price (see Rosenberg, [0076]). Also, this is beneficial because many models typically implicitly account for competitor’s behavior, but if one considers it explicitly with prior knowledge and analysis on the competitor, then a much accurate and robust pricing calculation can be executed (see Rosenberg, [0038]).

Claim 2:  Ray’052 further discloses The computer-implemented method of claim 1 wherein the static parameters comprise an autoregression coefficient that is applied to the previous demand in the prediction model (Ray’052 discloses the application of autoregressive models for forecasting approaches, which uses previous sales/demand data [0015-0017, 0035-0036, 0041]).

Claim 7:  Ray’052 further discloses the computer-implemented method of claim 1 wherein the dynamic states comprise a season state that represents the elasticity of demand to a seasonal profile of demand (Ray’052 discloses that seasonality is also considered for the demand forecasting. It further goes to teach how to take into account for seasonality, which is a dynamic variable. In addition, Ray’052 underscores the variability and randomness of the demand depending on the season. Also, a multivariable dynamic linear model used has a seasonal coefficient that is relative to an annual seasonal profile [0029, 0032-0036, 0041, 0046-0048, 0059]).

Claim 15:
	With the exception of the limitation addressed below, claim 15 recites several limitations already addressed by the rejections of claims 1-2 above and therefore the same rejection/rationale applies.
	As per claim 15, Ray’052 does not disclose:
model does not explicitly use a previous a previous demand.
However, Rosenberg teaches a method to predict demand based on the behavior of its competitor, wherein the model does not explicitly use a previous demand.  In other words, a forecast of a demand is made based on if, for example, a competitor raises a price or matches a price ([0038, 0076]). 
Therefore it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand with a method to forecast demand without using previous demand values because a model that considers a competitor’s behavior, hence competitor pressure, offers greater accuracy in demand forecast and offers forecast and insights in far greater breadth of scenarios, which enables an improved determination of optimal price (see Rosenberg, [0076]). Also, this is beneficial because many models typically implicitly account for competitor’s behavior, but if one considers it explicitly with prior knowledge and analysis on the competitor, then a much accurate and robust pricing calculation can be executed (see Rosenberg, [0038]).

Claim 16:  Ray’052 further discloses fitting dynamic states for each of a plurality of time periods, wherein the dynamic states change between time periods (Ray’052 discloses that seasonality is also considered for the demand forecasting, which is a dynamic variable that changes according to different seasons, i.e., time periods. In addition, Ray’052 underscores the variability and randomness of the demand depending on the season. Also, a multivariable dynamic linear model used has a seasonal coefficient that is relative to an annual seasonal profile [0029, 0032-0036, 0041, 0046-0048, 0059]).

Claim 17:  Ray’052 does not disclose the limitation of claim 17.
However, Ray’790 further discloses wherein the time-series model comprises a plurality of promotional price elasticities, wherein each promotional price elasticity is associated with a respective type of price reduction (disclosing a plurality of price elasticities when assessing how promotions affect demand of a good, e.g., price changes or changes over long-term [0068-0070, 0072-0075]. 
	Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand with price elasticities for different types of price reductions because price elasticity is a measure of the demand of how the demand of a good changes when prices are changed, which bolsters one’s assessment of determining future demand as adjusted by promotions. A price elasticity gives a basis or yardstick to help determine whether going on a seasonal or promotional discount is beneficial or not, and if so, predict demand. Also, creating a demand forecast adjusted for promotion can provide better insights. Applying to a current price change is beneficial because one can assess the immediate effects. (see Ray’790, [0068-70]). 

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray’052 (US-20160260052-A1) in view of Ferrara et al. (US 2009/0281817-A1) in view of Ray’790 (US-20170091790-A1) in view of Rosenberg (US-20160132916-A1), as applied to claims 1 and 16 above, and further in view of Kowalewski (US-20100042240-A1).

Claim 5 recites the computer-implemented method of claim 1 wherein the dynamic states comprise a baseline demand state that indicates a baseline amount of demand.
Although Ray’052 discloses using dynamic linear modeling for predicting demand (as discussed above in the rejection of claim 1), Ray’052 does not disclose a baseline amount of demand.
However, Kowalewski teaches planning production with dynamic states and a baseline amount of demand [0014, 0023]. 
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting a demand with a baseline amount of demand because this provides setting the current demand as planned in a forecasting model. In other words, a baseline demand is beneficial because it serves a basis essentially. The baseline demand serves to be a measure when other variables are all accounted/adjusted for and is a state not impacted by promotions, seasonality, or unusual events. The baseline demands can be used to be matched against updated or adjusted demands, for example, by promotions or seasonality. (see Kowalewski, [0014]).

Claim 6 recites the computer-implemented method of claim 5 wherein the baseline demand state comprises a sum of a chain-level baseline demand state, a first hierarchy level variation and a second hierarchy level variation.	
Although Ray’052 discloses using dynamic linear modeling for predicting demand [0015-0017], Ray’052 does not disclose a sum of a chain-level baseline demand state.	
However, Kowalewski teaches planning production with dynamic demand and sum of a chain-level baseline demand state [0034-0035, 0037, 0040]. 
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s demand with a baseline state because this provides setting the current demand as planned in a forecasting model. In other words, a baseline demand is beneficial because it serves a basis essentially. The baseline demand serves to be a measure when other variables are all accounted/adjusted for and is a state not impacted by promotions, seasonality, or unusual events. The baseline demands can be used to be matched against updated or adjusted demands, for example, by promotions or seasonality. (see Kowalewski, [0014]). 
However, Ray’052, in view of Kowalewski, does not disclose a second hierarchy level variation. 
However, Ray’790 teaches of different levels of hierarchy of goods, including a second hierarchy level variation. For example, Fig. 4 demonstrates three levels of hierarchy of a good [0007, 0050-0053, 0065].
Therefore it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand with Kowalewski’s total baseline state with a second hierarchy level because a hierarchy of goods can allow for “information borrowing”. In essence, an example might be that a white shirt might be sell differently than that of a black shirt, but the sale pattern or how many of each are sold each week, might be similar for both the white and black shirt and for each size. This is beneficial because it provides a more accurate forecast as it accounts for a hierarchy of related goods. Also, a fineline can be created using similarity of groups of goods (see Ray’790, [0050-0053]).

Claim 18 recites the computer-implemented method of claim 16 wherein the dynamic states comprise a baseline demand state.
Although Ray’052 discloses using dynamic linear modeling with dynamic states (as discussed above in the rejection of claims 1/15), Ray’052 does not disclose a baseline demand state.
However, Kowalewski teaches planning production with dynamic states and a baseline demand state [0014, 0023]. 
Therefore, it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting a demand with a baseline demand state because this provides setting the current demand as planned in a forecasting model. In other words, a baseline demand is beneficial because it serves a basis essentially. The baseline demand serves to be a measure when other variables are all accounted/adjusted for and is a state not impacted by promotions, seasonality, or unusual events. The baseline demands can be used to be matched against updated or adjusted demands, for example, by promotions or seasonality (see Kowalewski, [0014]).

Claim 19: Ray’052 further discloses the computer-implemented method of claim 18 wherein the dynamic parameters further comprise a seasonal profile parameter (Ray’052 discloses that seasonality is also considered for the demand forecasting. It further goes to teach how to take into account for seasonality, which is a dynamic variable. In addition, Ray’052 underscores the variability and randomness of the demand depending on the season. Also, a multivariable dynamic linear model used has a seasonal coefficient that is relative to an annual seasonal profile [0029, 0032-0036, 0041, 0046-0048, 0059]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ray’052 (US-20160260052-A1) in view of Ferrara et al. (US 2009/0281817-A1) in view of Ray’790 (US-20170091790-A1) in view of Rosenberg (US-20160132916-A1), as applied to claim 19 above, and further in view of Kowalewski (US-20100042240-A1), and further in view of Ray’724 (US-20160328724-A1). 

Claim 20 recites the computer-implemented method of claim 19 wherein the dynamic states comprise a seasonal state that scales the seasonal profile parameter.
Although Ray’052 discloses dynamic states like seasonal states [0029, 0032-0036, 0041, 0046-0048, 0059], Ray’052 does not disclose scaling the seasonal profile parameter.
However, Ray’724 teaches an average seasonal profile, comprising of a scaling coefficient by item to scale up or down the seasonal profile according the items average sales level [0035]. 
Therefore it would have been obvious to one having ordinary skill in sale forecasting and pricing determination before the effective filing date of the invention to modify Ray’052’s forecasting demand with a scaling of a seasonal profile parameter because being the dynamic model it is, which means variables are not fixed and changing, it provides the ability and flexibility to scale items up or down the seasonal profile according to criteria, such like items average sales level (see Ray’724, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mathews et al. (US 2005/0262012):  discloses systems, methods and computer program products for modeling the future demand, supply and associated profitability of a good over time where the demand, supply and/or associated profitability are subject to uncertainty, including forecasts and respective probabilities concerning, inter alia, market price and unit sales (at least paragraphs 2, 6, and Figs. 3-9).
Jaster et al. (US Patent No. 8,494,894):  discloses features for identifying and assessing new product opportunities, including features for quantifying future economic value and uncertainty (see, e.g., col. 2, lines 53-67).
Kapoor (US 2008/0167936):  discloses a system/method for generating and evaluating an innovation (see, e.g., Figs. 1 and 2), including analyzing information concerning intellectual property rights corresponding to a new product (paragraph 42), risks and probabilities related thereto (paragraph 53), as well as revenue and costs (paragraph 13).
Study of Demand Models and Price Optimization Performance.  Lee, Seonah.  2011.  Doctoral Thesis, Georgia Tech Theses and Dissertations, School of Industrial and Systems Engineering:  discusses exemplary techniques for forecasting demand using historical data, including the pertinence of linear regression, ARIMA, price elasticity, time series models, and the like in the development of demand models to solve price optimization problems.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
04/20/2021